Case 4:21-cv-03006 Document 1-1 Filed on 09/15/21 in TXSD Page 1 of 9




              EXHIBIT 1
Case 4:21-cv-03006 Document 1-1 Filed on 09/15/21 in TXSD Page 2 of 9

                2021-40229 / Court: 295




                                                       EXHIBIT 1
Case 4:21-cv-03006 Document 1-1 Filed on 09/15/21 in TXSD Page 3 of 9
Case 4:21-cv-03006 Document 1-1 Filed on 09/15/21 in TXSD Page 4 of 9
Case 4:21-cv-03006 Document 1-1 Filed on 09/15/21 in TXSD Page 5 of 9
Case 4:21-cv-03006 Document 1-1 Filed on 09/15/21 in TXSD Page 6 of 9
Case 4:21-cv-03006 Document 1-1 Filed on 09/15/21 in TXSD Page 7 of 9
Case 4:21-cv-03006 Document 1-1 Filed on 09/15/21 in TXSD Page 8 of 9
Case 4:21-cv-03006 Document 1-1 Filed on 09/15/21 in TXSD Page 9 of 9
